Citation Nr: 1733779	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  14-24 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cold injury residuals involving the hands and feet.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from March 1958 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2015 and June 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In April 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In April 2015, the Veteran withdrew his claims of service connection for prostate cancer and dementia from appellate consideration. Thus, these matters are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current cold weather injury residuals involving the hands and feet, including any degenerative changes, were caused by in-service cold weather exposure during his service in Korea.  



CONCLUSION OF LAW

The criteria for service connection for cold injury residuals involving the hands and feet, including any degenerative changes, have been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for disabilities of the hands and the feet that he essentially contends he incurred due to cold weather exposure while he was serving in Korea.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board finds that the first service connection element, the existence of a current disability, is established in the December 2015 VA examination report.  Specifically, the examiner noted that the Veteran has reported experiencing cold sensitivity in his hands and his feet and has specifically noted that the tingling in his hands interferes with his ability to hold a steering wheel for long periods.  He testified at his April 2017 Board hearing that he experiences numbness, aching, burning, and stinging in his hands and feet.  (See Board hearing transcript, pages 27-29.)  Symptoms of this type do not require medical expertise to identify, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board also finds that the second service connection element, the in-service incurrence or aggravation of a disease or injury, is demonstrated in this case.  The Veteran's service personnel records reflect that he served in Korea from August 1958 to August 1959.  The Veteran has provided that he was exposed to extreme cold weather conditions during his one-year period of service in Korea, including an 11-day period that he was out on a field operation in which the temperature reached 20 degrees below zero.  (See Board hearing transcript, pages 24-25.)  He also testified that he started noticing the numbness, stinging, burning, and aching following his exposure to the extreme cold.  The Board observes the service treatment records do not reflect that the Veteran incurred an injury or complained of symptoms related to his hands and feet during service.  However, the Veteran's lay accounts of cold exposure and the symptoms of his hands and feet that he experienced at that time indicate that he encountered a situation that was consistent with the places, types, and circumstance of his active duty service in Korea while attached to a heavy artillery unit.  Hence, resolving all reasonable doubt in the Veteran's favor, the Board determines that the Veteran's lay account is of sufficient competency and credibility to support a finding of an in-service onset of symptoms of the hands and feet from the Veteran's cold exposure during his service in Korea.  38 U.S.C.A. §§ 1154(a), 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board finds that the third service connection element, a nexus between the present disability and the disease or injury incurred during service is established in the December 2015 VA examination report.  The examiner found that the Veteran has current residuals of cold weather injuries that are at least as likely as not related to service.  The Board finds this opinion to be highly probative, as the examiner is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  In addition, it is based on review of the record and interview of the Veteran, and it provides a rationale for the etiology opinion.  

Given the above, the Board finds that service connection for cold injury residuals involving the hands and feet, including any degenerative changes, is warranted.  While the January 2016 VA examination report indicates that there is no evidence of peripheral neuropathy in the Veteran's hands and feet, and reflects a diagnosis of degenerative arthritis that is linked to overuse and joint stress from the past 30+ years, the report does not indicate a contrary etiology of the Veteran's cold weather injury residuals.  Rather, the report identifies overuse and joint stress as precipitating factors related to the Veteran's degenerative arthritis, but it neither rules in nor rules out whether the physical demands of bending, stooping, standing, and lifting in the loading of heavy artillery in cold weather temperatures, while the Veteran was attached to a heavy artillery unit in Korea, contributed in any way to the precipitating factors identified in the January 2016 VA report.

On balance, the December 2015 VA examination report provides a positive opinion as to a direct link to the in-service cold exposure.  From a review of this opinion, the VA examiner relied on the Veteran's lay accounts of a beginning onset of numbness, stinging, burning, and aching in his hands and feet following his exposure to extreme cold weather while stationed in Korea.  This lay evidence was the factual predicate that formed the basis for the examiner's opinion, which, in accordance with section 1154(a), is to be given due consideration of what happened in service.  While it is clear that the evidence of record does not demonstrate that the Veteran's cold injury residuals involving the hands and feet or any current degenerative changes, per se, are of service origin, the record evidence is equivocal as to whether these conditions arose a result of the Veteran's exposure to cold temperatures at a time when he was performing the duties of his military occupational specialty as a heavy artillery crewman.  In this context, the Veteran's contention that his exposure to cold weather temperatures in service has resulted in cold injury residuals involving the hands and feet is supported by the medical diagnosis and opinion rendered in December 2015, and it seems to be opposed by the diagnosis and medical opinion entered in January 2016.  However, the Veteran's service and medical record as a whole lends support, in effect, to both the foregoing opinions.  In such cases, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Board finds it reasonable to conclude that the Veteran has current cold weather injury residuals involving the hands and feet, including any degenerative changes, and that these residuals were caused by the Veteran's in-service cold weather exposure during his service in Korea.  The benefit sought on appeal is warranted.  


ORDER

Entitlement to service connection for cold injury residuals involving the hands and feet, including any degenerative changes, is granted.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


